Citation Nr: 0118712	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of an increased evaluation 
for an annular bulge of the cervical spine at C2-3 and C5-6, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to the assignment of an increased evaluation 
for a herniated disc of the thoracic spine at T6-7 and T9-10, 
currently evaluated as 10 percent disabling.

3.  Entitlement to the assignment of an increased evaluation 
for degenerative joint disease of the lumbar spine at L4-5 
and L5-S1, currently evaluated as 10 percent disabling.

4.  Entitlement to the assignment of an increased 
(compensable) evaluation for peptic ulcer disease (PUD).  

5.  Entitlement to the assignment of an increased 
(compensable) evaluation for seasonal allergic rhinitis with 
sinusitis and headaches. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established service connection 
(noncompensable) for the claimed conditions.  A 10 percent 
rating was thereafter assigned to each of the respective 
spine conditions, pursuant to a January 2000 rating. 

The veteran had also initiated the appeals process vis-à-vis 
additional claims relating to increased evaluations for 
Parkinson's Disease, degenerative joint disease of the knees 
and for entitlement to service connection for bilateral 
hearing loss, asthma and bronchitis.  In his substantive 
appeal dated in April 2000, he withdrew those claims from 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  More than slight limitation of motion and/or mild 
intervertebral disc syndrome of the cervical spine is not 
demonstrated. 

3.  More than slight limitation of motion and/or mild 
intervertebral disc syndrome of the dorsal spine is not 
demonstrated.

4.  More than slight limitation of motion and/or mild 
intervertebral disc syndrome of the lumbar spine is not 
demonstrated.

5.  The veteran does not have a peptic ulcer.

6.  The record does not demonstrate incapacitating episodes 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  Likewise, the 
record does not demonstrate obstruction of the nasal passage 
on either side to any degree.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for an 
annular bulge of the cervical spine at C2-3 and C5-6 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2000).

2.  The criteria for rating in excess of 10 percent for a 
herniated disc of the thoracic spine at T6-7 and T9-10 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5291, 5293 (2000).

3.  The criteria for rating in excess of 10 percent for 
degenerative joint disease lumbar spine at L4-5 and L5-S1 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2000).

4.  The criteria for a compensable rating for peptic ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132, Diagnostic Codes 7304, 7305 
(2000).

5.  The criteria for a compensable rating for seasonal 
allergic rhinitis with sinusitis and headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.10, 4.31 and Part 4, Diagnostic Code 6513-6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he should 
be assigned higher ratings for the service-connected 
disabilities set forth on the first page of this decision.  
As the veteran is appealing the initial assignment of 
disability ratings, the severity of the respective 
disabilities will be considered during the entire period from 
the grant of service connection to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examinations as 
recently as December 1999.  There is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Spine Disorders

Spine disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the spine (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for each level.  Thus, 
evaluation of the veteran's disability embraces all of the 
specified Diagnostic Codes.  

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent  evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.  

Under Diagnostic Code 5290, a 10 percent evaluation is 
awarded for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is awarded for moderate 
limitation of motion of the cervical spine.  And, a 30 
percent evaluation is awarded for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290.

Under Diagnostic Code 5291, a 10 percent evaluation, the 
maximum allowed, is warranted for moderate and/or severe 
limitation of motion of the dorsal spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5291.

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The veteran was afforded a VA joints examination in December 
1999.  The veteran reported a history of mild thoracic pain 
as well as neck pain.  He had no radicular symptoms in his 
upper or lower extremities.  He reported no bowel or bladder 
symptoms and no significant weakness.  On physical 
examination, his neck had 70 degrees of forward flexion and 
60 degrees of extension.  He had rotation of 70 degrees to 
either side.  There was no significant pain or tenderness 
demonstrated, except for mild pain at the base of the neck.  
Upper extremities had 5/5 strength throughout with 1+ biceps, 
triceps and brachioradialis reflexes bilaterally.  In terms 
of the lower extremities, he had 5/5 strength throughout with 
no evidence of ankle clonus.  He was somewhat hyperreflexic 
with 3+ patellar and 2+ Achilles reflexes bilaterally.  There 
were no subjective sensory deficits.  Straight leg raising 
was negative bilaterally. 

Radiographs of the cervical spine were essentially within 
normal limits.  Lumbar spine series showed some degenerative 
disk space narrowing at L5-S1.  An MRI scan performed in 
December 1998 was also available for review.  It showed 
thoracic disc herniation at T6-7 without cord effacement or 
neural foramen compromise.  There was also a herniation at 
T9-10 with some posterior and left displacement of the cord 
without definite thinning.  The lumbar MRI showed disc 
desiccation at L5-S1 consistent with degenerative disc 
disease.  At L4-5, the MRI showed moderate disk desiccation 
consistent with mild degenerative disc disease.  A cervical 
spine MRI from September 1998 was interpreted to show an 
annular bulge at C2-3 along with diffuse disk desiccation and 
a small bulge at C5-6.  There was no evidence of any neural 
compromise.  Assessment was mild degenerative disc disease 
with neck pain and no radicular symptoms; back pain with 
evidence of thoracic disk herniation but no examination 
findings consistent with myelopathy.

The veteran's symptomatology for each level of the spine is 
most beneficially evaluated pursuant to Diagnostic Code 5293.  
However, in the absence of any neurological findings such as 
muscle spasm, radiculopathy or reflex pathology, the 
disability at each level of the spine is no more than mild.  
As such no more than the currently assigned 10 percent 
evaluation can be supported.  

The criteria in Diagnostic Code 5293, used to evaluate 
intervertebral disc syndrome, includes evaluation based on 
loss of range of motion.  Thus, a veteran who is evaluated 
under Diagnostic Code 5293 is not also entitled to a separate 
evaluation under Diagnostic Code 5292 for loss of motion, 
because that would constitute pyramiding.  Of course, if a 
veteran who could be evaluated under either Diagnostic Code 
5292 or Diagnostic Code 5293 would be entitled to a higher 
evaluation based on Diagnostic Code 5292, then Diagnostic 
Code 5292 should be applied.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998).  Nevertheless, greater than a slight limitation 
of motion is simply not demonstrated for any level of the 
spine.  Thus evaluation of the veteran's disabilities under 
Diagnostic Codes 5290, 5291 and/or 5292 would not be more 
beneficial.

Evaluation of the veteran's condition under other Diagnostic 
Codes pertaining to the spine, likewise, would not be more 
beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.  For example, ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  A review of clinical findings 
indicates that the veteran could perform range of motion 
testing of the spine.  As such clearly establishes that 
ankylosis is not present, the criteria set forth in 
Diagnostic Codes 5286-5289 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating. 

Peptic Ulcer Disease

Ulcer, gastric, manifested by severe pain, only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating.  When moderately 
severe; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent evaluation 
is assigned.  Moderate disability, manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, a 20 percent rating is assigned.  Mild, with 
recurrent symptoms once or twice yearly, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.114, Diagnostic Codes 
7304, 7305.

The veteran was afforded a VA digestive system examination in 
December 1999.  The examiner reviewed the veteran's purported 
onset of an ulcer inservice in 1993, which was diagnosed 
without testing, gastrointestinal series, or endoscopy.  The 
examiner also noted subsequent complaints produced a 
diagnosis of gastritis.  The veteran reported that his final 
diagnosis was "increased acidity", which occurs at any time 
and for which he uses over the counter medication such as 
Tagamet, Zantac and Pepcid.  On physical examination , the 
abdomen was soft and depressible.  Peristalsis was present.  
Diagnostic test results reflected hemoglobin of 14.8 and 
hematocrit of 43.6.  Diagnosis was hyperacidity with 
gastroesophageal reflux disease (GERD).

The Board also notes that evaluation of the veteran's 
disability pursuant to Diagnostic Code 7307, hypertrophic 
gastritis, would not be appropriate inasmuch as the veteran 
has never been diagnosed with hypertrophic gastritis and, 
moreover, his current diagnosis is now noted to be 
hyperacidity.

As noted above, a compensable rating is warranted under the 
pertinent evaluation criteria for recurring symptoms.  
However, a condition precedent to such an award is that the 
veteran actually have an ulcer.  Since there is no indication 
that the veteran has any active ulcer, a compensable rating 
is not warranted for symptoms of such a process.  
Consequently, the Board finds that, whether rated under 
Diagnostic Code 7304 or 7305, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  38 C.F.R. § 4.31 (where the schedule does not 
provide a zero percent rating, a noncompensable rating shall 
be assigned when the requirements for a compensable rating 
are not met.).

Seasonal Allergic Rhinitis With Sinusitis and Headaches

The veteran's seasonal allergic rhinitis with sinusitis is 
evaluated under Diagnostic Code 6513-15.  Under those codes, 
a noncompensable evaluation is assigned where the disorder is 
detected by x-ray only.  The next higher or 10 percent 
evaluation may be assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  The next higher or 30 percent rating may be 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

In accordance with Diagnostic Code 6522, allergic rhinitis 
without polyps but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  However, pursuant to 
38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran was afforded a VA examination of the sinus, 
larynx and pharynx in December 1999.  He reported complaints 
of nasal congestion, frontal headaches, facial pain and post 
nasal drip since 1979.  His complaints were reported as 
seasonal, and symptomatology was reported as relieved with 
Sudafed and nasal sprays.  Nasal congestion was reported as 
associated with frontal headaches and facial pain.  Nasal 
discharge was reported as clear and without foul odor.  He 
denied shortness of breath on exertion or at rest.  He denied 
changes in speech or hoarseness.  X-rays revealed normal 
paranasal sinuses.  The diagnosis was allergic rhinitis 
exacerbated by environmental factors,  The examiner also 
diagnosed the veteran with normal paranasal sinuses.

The record does not demonstrate incapacitating episodes of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  

Given the foregoing findings, and without evidence 
demonstrating obstruction of the nasal passage on either side 
to any degree, the veteran is not shown to have the minimally 
necessary disablement as to warrant a compensable rating 
under the provisions of Diagnostic Code 6522.  Therefore, in 
consideration of the above-cited provisions of 38 C.F.R. § 
4.31, his presently assigned noncompensable rating for 
allergic rhinitis is deemed to be proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to allergic rhinitis-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  However, inasmuch as the veteran's allergies are only 
problematic on a seasonal basis, and since the symptoms are 
apparently ameliorated by the taking of over the counter 
medication (Sudafed and nasal sprays) in any event, the 
foregoing considerations, in the Board's view, militate 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. § 
4.10.  Accordingly, even after consideration of the 
provisions of 38 C.F.R. § 4.7, the Board is unable to 
identify a reasonable basis for a grant of a compensable 
evaluation for this aspect of the appeal. 

The veteran has asserted that his medical examination should 
have been performed while his condition was symptomatic.  
However, the examiner developed the information directly from 
the veteran and the reported symptomatology, taken as 
truthful, is fully adequate to evaluate the condition in 
accordance with the relevant evaluation criteria.  Therefore, 
the Board perceives no prejudice to the veteran in this case.

The veteran also asserts entitlement to a separate evaluation 
for headaches.  In this respect, although evaluation of the 
same disability, or the same manifestation of a service-
connected disability under different diagnoses is to be 
avoided, the Court has recently held that separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 
4.14 (1999).  In assigning different disability evaluations, 
the critical element is that none of the symptomatology for 
the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, 6 Vet. App. 
at 262.  In this case, the headaches are reported as a 
symptom of the allergic rhinitis rather than as an 
independent disability entity.  Moreover, headaches are 
specifically incorporated as a component of the service-
connected disability.  Thus, a separate evaluation is not 
indicated for headaches because to do so would constitute 
pyramiding. 

Conclusion

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  There is no competent 
evidence of record which indicates that the veteran's 
respective disabilities have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for an annular bulge, 
cervical spine at C2-3 and C5-6 is denied. 

Entitlement to increased evaluation for a herniated disc of 
the thoracic spine at T6-7 and T9-10 is denied.

Entitlement to increased evaluation for degenerative joint 
disease, lumbar spine at L4-5 and L5-S1 is denied.

Entitlement to increased (compensable) evaluation for peptic 
ulcer disease is denied.

Entitlement to increased (compensable) evaluation for 
seasonal allergic rhinitis with sinusitis and headaches is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

